         Case 1:21-cv-00488-SDA Document 33 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 5055 Broadway L.P.,                                                        3/31/2021

                               Plaintiff,
                                                         1:21-cv-00488 (SDA)
                   -against-
                                                         ORDER
 Hugo Estaban Rodrigues et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The telephone conference presently scheduled for Wednesday, April 14, 2021 at 2:00

p.m. (see ECF No. 32) is hereby adjourned to Wednesday, April 21, 2021, at 2:00 p.m. At the

scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479) and

enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              March 31, 2021

                                              ______________________________
                                              STEWART D. AARON
                                              United States Magistrate Judge
